DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to communication received on 03/10/2021.
Claims 1, 9, 14 and 23 have been amended via Applicant’s amendment.
Claims 8, 12, 15-16 and 20 have been canceled via Applicant’s amendments.
Claims 1, 9 and 14 are independent claims.
Claims 1-7, 9-11, 13-14, 17-19 and 21-23 are currently pending.
Claims 1-7, 9-11, 13-14, 17-19 and 21-23 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
Ginsberg et al. (US 6,175,916 B1) discloses receiving a request to switch the client process from the client virtual address space to the server virtual address space and switching the client thread from the client virtual address space to the server virtual address space (e.g. Ginsberg; [Col. 6, lines 14-44] disclose user process A and system process B are associated with respective virtual address spaces.    [Col. 6, lines 44-50] discloses an execution thread of user process A calls a system function that is part of system process B.  This involves a change of virtual address space.  [Col. 7, Ginsberg; [Col. 2, lines 38-54] discloses when switching from non-privileged mode to privileged mode execution, the kernel copies the caller’s arguments from the thread’s user-mode stack to another stack that is referred to as the thread’s kernel-mode stack.).

US 6,349,355 B1- Draves et al. discloses calls from a user process to a system function result in a switch from the non-privileged execution mode to the privileged execution mode. In addition, the system function executes from the kernel virtual address space, with the user virtual address space being mapped into the kernel address space to allow the kernel to access data from the user address space. The virtual-to-physical mappings 50 define how the different user address spaces are mapped into the kernel address space.

US 2012/00072669 A1 – Nishiguchi et al. discloses two page tables are generated with respect to one process (virtual access space). In an entry of one of the page tables (hereinafter, which will be referred to as "page table for kernel"), an access right with respect to the kernel mode is set as the access right in the non-privilege mode. In an entry of the other one of the page tables (hereinafter, which will be referred to as "page table for user"), an access right with respect to the user mode is set as the access right in the non-privilege mode. It is noted that in an MMU (Memory Management Unit), an address of one of the page tables is set. This is because the number of the address of the page table that may be set to the regular MMU is limited to one. It is noted that mapping information of both the page tables (correspondence information between a virtual address and a physical address) is the same. Also, the access right of the privilege mode of both the page tables is applied to the hypervisor.

US 20170249178 A1 – Tsirkin et al. discloses the guest memory pages may be structured to implement various access privileges (e.g., read access, write access, and/or execute access) that may be enabled and/or disabled via one or more flags or other data structures that are maintained corresponding to the memory pages and/or page mappings. For example, page tables may be accessed by the hypervisor 110 to enable/add and/or disable/remove access privileges corresponding to the memory pages in the guest memory. For example, the page tables may include a page table entry corresponding to each memory page in the guest memory 118. Each page table entry may include values that may be modified to enable and/or disable access privileges of the kernel 114, guest 116, data collection kernel 120, and other programs running on the virtual machine 112. The hypervisor 110 may modify the access privileges to allow or prohibit particular access types (e.g., read, write, and/or execute access) for particular memory pages and memory addresses of the guest memory 118.

US 2007/0067771 A1- Kulbak et al. discloses a real-time threading service where threads of user mode may be attached to virtual address space of kernel mode by changing a page directory base register of the RT thread to point to a page directory of a parent process in the OS or a copy of the page directory holding a subset of a virtual address space of the parent process.

US 2015/0220354 A1- Nair discloses “When a process makes a system call to perform an I/O operation, the process makes a context switch from the user space to the kernel space and executes codes that are necessary to write data in the application's memory space into the appropriate device, or to read from the device into the application's memory space. The components involved in executing a system call (e.g., a code executing in the user application, a system call interface in the kernel, a kernel code that performs the device operation, arguments passed to the system call) are referred to as an execution context. The execution context describes the architectural state of an application process throughout the execution of a system call, including values in the registers, values on the user/kernel stack, values in virtual memory, and the mechanisms for the virtual address translation (e.g., page-tables), etc.”

However, the cited prior arts taken alone or in combination fail to teach, in combination with other claimed limitations, “acquire a writer lock prior to switching the client thread; switch the client thread from the client virtual address space to the server virtual address space, wherein the server virtual address space is marked as copy on write, and wherein the server virtual address space is associated with multiple page table instances, each page table instance having different access privileges, the access privileges determining the capabilities of the client thread when in the server virtual address space execute a client thread transaction; commit the client thread transaction; and update the server virtual address space with pages modified by the client thread transaction” as recited in independent claim 1.  The cited prior arts also fail to teach similarly worded limitations in independent claims 9 and 14. 

These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-7, 9-11, 13-14, 17-19 and 21-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


March 24, 2021


/HIREN P PATEL/Primary Examiner, Art Unit 2196